Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 11, line 2, “according to claims 1” has been changed to –according to claim 1--.
Reasons for Allowance
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art is represented by Egashira et al. (JP2008202169A, English translation provided), Sakamoto et al. (US 2018/0202073), and Du et al. (CN109879044, English translation provided). For independent claim 1, Sakamoto discloses that, as illustrated in Fig. 2, a fiber manufacturing apparatus has a discharge head which discharges a raw material liquid in which a polymer is dissolved in a solvent toward a collector. The fiber manufacturing apparatus further has a cleaning device (Fig. 2, item 31 (sponge or a brush)) (ABSTRACT and [0033]). Egashira discloses that, as illustrated in Figs. 1-2, the cleaning medium 34 is formed by winding a string made of a fiber having a liquid absorbing property around the bobbin 35 ([0025]). There is a motor 36 that rotates the bobbin 35 ([0024]). Both Egashira and Sakamoto do not disclose the cleaning material is driven by a push member supported by the spinning device to move back and forth along an axial direction of the main wheel, and in a process of moving back and forth, a push portion of the push member abutting against the abutment members in the mail wheel and pushing the main wheel to rotate in a rotation direction. Du discloses that, as illustrated in Fig. 1, the push member 13 moves downward and upward on the cylindrical ram 2 by rotating the cylindrical ram 2. However, Du fails to disclose a plurality of features (as abutment members) in the cylindrical ram 2 to work with the push member. So independent claim 1 is allowable. Claims 2-10 depended on claim 1 are allowed as well. For independent claim 11, because of an electrospinning equipment including a passive intermittent rotating assembly according to the allowable claim 1, the independent claim 11 is allowable as well.        
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742